307, 319 (1979); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727
                (2008). 1
                            Trial testimony indicated that although Owens did not initiate
                the confrontation, the unarmed victim was driving away in his vehicle
                with the windows down, posing no immediate threat, when Owens pointed
                a firearm in his direction, fired multiple shots, and hit the victim in the
                back of the head. Owens subsequently fled from the scene in another
                vehicle. Four .25 caliber automatic cartridge casings and Owens' broken
                glasses were found at the location of the shooting. The victim identified
                Owens as the perpetrator and videotaped surveillance footage capturing
                the incident was played for the jury.
                            It is for the jury to determine the weight and credibility to give
                conflicting testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573
                (1992), and a jury's verdict will not be disturbed on appeal where, as here,
                sufficient evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73,
                624 P.2d 20, 20 (1981); see also NRS 193.330(1); NRS 200.010(1); NRS
                200.030(1)(a); NRS 200.481(1)(a); NRS 202.285(1)(b). Therefore, we
                conclude that Owens' contention is without merit.
                            Second, Owens contends that the district court erred by
                allowing the admission of the surveillance videotape capturing the event
                leading to the instant charges because the State failed to establish the
                chain of custody. Any gap in the chain of custody, however, or any doubt
                about tampering, "goes to the weight of the evidence" and not its
                admissibility.   Sorce v. State, 88 Nev. 350, 352-53, 497 P.2d 902, 903


                     'Owens is not challenging his conviction on the count of carrying a
                concealed firearm.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                • (1972), see also Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311 n.1
                (2009) (gaps in the chain of custody usually go to the evidence's weight not
                admissibility). Nevertheless, our review of the trial transcript reveals that
                the State established a sufficient and reasonable chain of custody.       See
                Burns v. Sheriff, 92 Nev. 533, 534-35, 554 P.2d 257,258 (1976). Therefore,
                we conclude that the district court did not abuse its discretion by
                admitting the evidence. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d
                106, 109 (2008).
                              Third, Owens contends that the district court erred by
                overruling his objection based on the best evidence rule to Detective
                Carter's testimony pertaining to the surveillance videotape.        See NRS
                52.235 ("To prove the content of a writing, recording or photograph, the
                original writing, recording or photograph is required, except as otherwise
                provided in this title."). Owens now claims that Detective Carter's
                "interpretation" of the videotape "ran the risk of invading the province of
                the jury" and was unfairly prejudicial. Owens objected only once during
                Detective Carter's challenged testimony and argues that plain error
                requires the reversal of his conviction.   See NRS 178.602 ("Plain errors or
                defects affecting substantial rights may be noticed although they were not
                brought to the attention of the court."). We disagree with Owens'
                contention.
                              Initially, we note that Owens offers no cogent argument in
                support of his claim that Detective Carter's testimony during the playing
                of the surveillance videotape violated NRS 52.235. The videotape,
                depicting six different views of the crime scene, was admitted and played
                for the jury, and Owens cannot demonstrate that the district court erred
                by overruling his objection. Additionally, Owens did not object below on

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                   the basis that Detective Carter's "narration" amounted to improper lay
                   witness testimony, see NRS 50.265, and Owens "cannot change [his]
                   theory underlying an assignment of error on appeal," Ford v. Warden, 111
                   Nev. 872, 884, 901 P.2d 123, 130 (1995). Nevertheless, based on our
                   review of the trial transcript and surveillance videotape, and considering
                   the overwhelming evidence of guilt noted above, we further conclude that
                   Owens cannot demonstrate plain error entitling him to the reversal of his
                   conviction.   See Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003)
                   (when reviewing for plain error, "the burden is on the defendant to show
                   actual prejudice or a miscarriage of justice"); see also United States v.
                   Begay, 42 F.3d 486, 503 (9th Cir. 1994) (holding narrative admissible as
                   lay witness opinion testimony which did not invade province of jury).
                                 Fourth, Owens contends that the district court abused its
                   discretion by overruling his objections and admitting several photographs
                   depicting the victim's injuries, blood-stained clothes, and blood in the
                   victim's vehicle. Owens claims the photographs were irrelevant,
                   inflammatory, prejudicial, and cumulative. Prior to trial, the district court
                   denied Owens' motion in limine seeking to exclude several of the
                   photographs "without prejudice to raise the issue as to cumulative[ness] at
                   the time of trial." We disagree with Owens' contention.
                                 "We will not disturb a district court's decision to admit
                   photographic evidence unless the district court abused its discretion."
                   West v. State,   119 Nev. 410, 420, 75 P.3d 808, 815 (2003). "Despite
                   gruesomeness, photographic evidence has been held admissible when it
                   accurately shows the scene of the crime, . . and when it reflects the
                   severity of wounds and the manner of their infliction." Theriault v. State,
                   92 Nev. 185, 193, 547 P.2d 668, 674 (1976) (citations omitted), overruled

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    Mem
                    on other grounds by Alford v. State, 111 Nev. 1409, 906 P.2d 714 (1995).
                    At the hearing on Owens' motion in limine, the State argued that due to
                    the multiple crime scenes and charged counts, the proffered photographs
                    were relevant. The State also noted that duplicative photographs were
                    excluded and would not be presented to the jury. At trial, the State
                    argued that "each and every photograph shows something a little different
                    that is important to the State to be able to prove this case. beyond a
                    reasonable doubt." The district court overruled each objection by Owens
                    and we conclude that Owens fails to demonstrate that the district court
                    abused its discretion.
                                   Fifth, Owens contends that the district court erred by denying
                    his oral motion to record all bench conferences. Owens acknowledges that
                    our holding in Preciado v. State, 130 Nev. Adv. Op. No. 6, 318 P.3d 176,
                    178 (2014), does not support his claim. Nevertheless, Owens asks that we
                    modify Preciado and recognize that "the subsequent memorialization of
                    conferences is not an adequate substitute for contemporaneous recording"
                    and violates due process. We decline Owens' request and conclude that
                    the district court did not err by denying his motion.
                                   Sixth, Owens contends that the district court erred by
                    rejecting his proposed jury instructions clarifying self-defense and
                    attempt. We disagree. "This court reviews a district court's decision to
                    issue or not to issue a particular jury instruction for an abuse of
                    discretion."    Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122,
                    1129 (2009). Here, the district court heard arguments from counsel and
                    rejected Owens' proposed instructions after determining that they were
                    sufficiently covered by other jury instructions. We agree and conclude
                    that the district court did not abuse its discretion by rejecting Owens'

SUPREME COURT


    NEVADA
                                                           5
(0) 1947A 4411P/0
                  proposed instructions on self-defense and attempt.        See Vallery v. State,
                  118 Nev. 357, 372, 46 P.3d 66, 77 (2002) (noting that a district court does
                  not err by rejecting defendant's proposed instruction related to his theory
                  of the case if it is substantially covered by other instructions).
                                 Seventh, Owens contends that the district court erred by
                  rejecting two negatively-phrased jury instructions on reasonable doubt
                  specific to the counts of attempted murder and carrying a concealed
                  firearm. "[S]pecific jury instructions that remind jurors that they may not
                  convict the defendant if proof of a particular element is lacking should be
                  given upon request." Crawford v. State, 121 Nev. 744, 753, 121 P.3d 582,
                  588 (2005). "[A] positive instruction as to the elements of the crime does
                  not justify refusing a properly worded negatively phrased . . . instruction."
                  Id. (quoting Brooks v. State, 103 Nev. 611, 614, 747 P.2d 893, 895 (1987)).
                  Here, even assuming the district court erred by not giving the two
                  proposed instructions, "we are convinced beyond a reasonable doubt that
                  the jury's verdict was not attributable to the error and that the error was
                  harmless under the facts and circumstances of this case."       Id. at 756, 121
                  P.3d at 590.
                                 Finally, Owens contends that the district court erred by
                  refusing his request to add "including by reason of self-defense' after the
                  'not guilty' option on the verdict forms" because "self-defense was a
                  complete defense to three of the four charges." Whether a special verdict
                  form should be used depends on "the particular circumstances of [each]
                  case," and the district court's decision is reviewed for an abuse of
                  discretion.    United States v. Reed, 147 F.3d 1178, 1180 (9th Cir. 1998)
                  (alteration in original) (quoting United States v. O'Looney, 544 F.2d 385,
                  392 (9th Cir. 1976)). Here, the State argued below that the proposed

SUPREME COURT
      OF
    NEVADA
                                                         6
(0) 1947A *tiro
                additional language to the verdict form was "confusing and not necessary,
                because the jury can acquit for other reasons besides self defense." The
                district court agreed with the State and rejected Owens' proposed verdict
                form. We agree and conclude that the district court did not abuse its
                discretion by denying Owens' request. Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                                                     J.
                                       Saitta


                                                                                    J.
                Gibbons




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        DE
     NEVADA
                                                    7
(0) 1947A